Exhibit 10.2

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
place of the redacted language. The redacted information has been filed
separately with the Commission.

 

LOGO [g18737img001.jpg]    Sangamo BioSciences, Inc.
Point Richmond Tech Center
501 Canal Blvd., Suite A100
Richmond, CA 94804
510-970-6000 (Tel)
510-236-8951(Fax)

Expressing Life

  

February 25, 2008

David A. Smoller, Ph.D.

President

Biotechnology Business Unit

Sigma-Aldrich Co.

3050 Spruce Street,

St. Louis, MO 63103

 

Re: License Agreement—Genentech Custom Project

Dear Dave:

In connection with the License Agreement dated July 10, 2007 (the “Agreement”),
by and between Sangamo BioSciences, Inc. (“Sangamo”) and Sigma-Aldrich Co.
(“Sigma”), as amended, Sigma and Sangamo hereby agree as set forth below.

1. Pursuant to a certain Research and License Agreement, effective as of
April 27, 2007 (the “Existing Sangamo/Genentech Agreement”), Sangamo is
obligated to perform certain custom project services for Genentech, Inc.
(“Genentech”) with respect to [***] named in such Existing Sangamo/Genentech
Agreement. This confirms that as between Sigma and Sangamo, Sangamo’s rights and
obligations under the Existing Sangamo/Genentech Agreement are as set out in
Section 6.1(a) of the Agreement and in Sections 6, 7 and 8 of this letter
agreement.

2. Genentech desires that certain additional custom services projects be
performed with respect to additional targets to be selected by Genentech
(“Additional Services”).

3. Under Sections 6.1(b) and (c) of the Agreement, Sigma (and not Sangamo) has
the right to enter into the contractual relationship with Genentech with respect
to such Additional Services. Notwithstanding the foregoing, in light of the
relationship between Genentech and Sangamo under the Existing Sangamo/Genentech
Agreement and for the sake of expediency, Sigma and Sangamo agree that Sangamo
(and not Sigma) will enter into an agreement with Genentech to perform the
Additional Services (the “New Sangamo/Genentech Agreement”), as enabled by and
in accordance with the provisions of this letter agreement. An unexecuted copy

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

of the final version of the New Sangamo/Genentech Agreement is attached to this
letter agreement as Exhibit A. The Existing Sangamo/Genentech Agreement and the
New Sangamo/Genentech Agreement are referred to collectively as the
“Sangamo/Genentech Agreements.”

4. Sangamo and Sigma agree that [***]

5. The foregoing is not intended to limit Sangamo’s obligation, other than to
the extent provided in any Assumption Agreement(s), under the New
Sangamo/Genentech Agreement to perform the Additional Services or Sangamo’s
obligation under the Agreement to perform certain activities with respect to
custom services projects in the Field generally, including without limitation
the Manufacture and supply of Active Supplied ZFNs and/or Modified Cell Lines.

6. Notwithstanding the exclusive nature of any licenses granted to Sigma in the
Agreement or any other terms of the Agreement, Sigma agrees that Sangamo is
permitted to grant the rights and licenses to Genentech that are specified in
the New Sangamo/Genentech Agreement (including without limitation the licenses
set forth in Sections 5.1(a) and 5.1(d) therein) and otherwise to perform
Sangamo’s obligations that are set forth in the New Sangamo/Genentech Agreement,
and the grant of such licenses and performance of such obligations do not
violate the terms of the Agreement.

7. Sigma confirms that Sangamo’s grant of an exclusive license to Sigma in the
Agreement was made expressly subject to the rights granted to Genentech in the
Existing Sangamo/Genentech Agreement, and, as a result, Sangamo is permitted to
perform Sangamo’s obligations that are set forth in the Existing
Sangamo/Genentech Agreement and the performance of such obligations does not
violate the terms of the Agreement.

8. Without limiting the provisions of this letter agreement:

(a) Subject to the other terms of this Section 8(a), Sigma hereby grants to
Sangamo a non-exclusive, worldwide, sublicensable license, under the Sigma IP
Rights (as defined below), (i) to make, use and import ZFN Reagents (as defined
in the Sangamo/Genentech Agreements) (and any associated expression plasmids
provided by Sangamo to Genentech under the Sangamo/Genentech Agreements) solely
for the purpose of altering the genomic DNA of any of the Designated Genes (as
defined in the Sangamo/Genentech Agreements) in a cell line to create ZFN
Modified Cell Lines (as defined in the Sangamo/Genentech Agreements); (ii) to
alter the genomic DNA of any of the Designated Genes in a cell line to create
Modified Cell Lines (as defined in the Sangamo/Genentech Agreements); and
(iii) to make, use and import Modified Cell Lines created under clauses (i) and
(ii) solely for the purpose of making Licensed Products (as defined in the
Sangamo/Genentech Agreements). The license set forth in (i)-(iii) of the
previous sentence shall terminate with respect to a particular Designated Gene
immediately upon the termination of the license granted by Sangamo to Genentech
with respect to such Designated Gene, as set forth in the applicable
Sangamo/Genentech Agreement. For the purpose of this letter agreement, “Sigma IP
Rights” means Sigma’s intellectual property rights in (A) Know-How (as defined
in the Sangamo/Genentech Agreements) that is Controlled by (as defined in the
Sangamo/Genentech Agreements mutatis mutandis) Sigma, existing as of the
effective

 

2.

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

date of the Agreement or thereafter, to the extent necessary or reasonably
useful to make or use (including for validation purposes) ZFN Reagents and/or
ZFN Modified Cell Lines or (B) Patents (as defined in the Sangamo/Genentech
Agreements) that are Controlled by Sigma, existing as of the effective date of
the Agreement or thereafter, having one or more claims that encompass ZFN
Reagents and/or ZFN Modified Cell Lines and/or the making and/or use of ZFN
Reagents and/or ZFN Modified Cell Lines. To the extent that the foregoing
license includes rights that are expressly licensed to Sangamo under the
Agreement, the foregoing license is intended merely to confirm such rights and
shall not be construed as limiting any licenses granted to Sangamo under the
Agreement. To the extent that the foregoing license includes rights that are not
expressly licensed to Sangamo under the Agreement, Sangamo shall have the right
to grant sublicenses under such rights solely to Genentech, and Sangamo (but,
for clarity, not Genentech) agrees to practice such rights solely for the
purpose of performing its obligations under the Sangamo/Genentech Agreements.

(b) [***]

(c) [***]

(d) [***]

(e) To the extent that Genentech receives, pursuant to each of the
Sangamo/Genentech Agreements, a sublicense under any license granted by Sigma to
Sangamo under the Agreement or under this letter agreement, any such sublicense
may be further sublicensed by Genentech to multiple tiers of sublicensees, and
such sublicense (including any further sublicenses thereunder) shall survive the
termination of the Agreement, this letter agreement, or Sangamo’s license rights
under the foregoing agreements, provided that Genentech is not then in default
under the applicable Sangamo/Genentech Agreement.

9. Sigma and Sangamo agree:

(a) Sangamo shall pay to Sigma [***] of each of the following payments received
by Sangamo from Genentech under the New Sangamo/Genentech Agreement:

(i) [***]

(ii) [***]

(iii) [***]

(iv) [***]

(b) Payments by Sangamo under Section 9(a) of this letter agreement shall be
made within [***] of Sangamo’s receipt of the relevant payment from Genentech.
Sections 7.11-7.15 of the Agreement shall apply to all payments made under this
letter agreement.

(c) The portion of the Genentech payments described in Section 9(a) of this
letter agreement that are retained by Sangamo (i.e., [***] of such payments)
shall be deemed to fully satisfy Sigma’s obligations under Section 7.7 of the
Agreement.

 

3.

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(d) Solely for the purpose of Section 7.5 of the Agreement, the portion of the
Genentech payments described in Section 9(a) of this letter agreement that is
retained by Sangamo (i.e., [***] of such payments) shall be deemed to be royalty
payments received by Sangamo and shall be deemed to be in respect of sales
occurring in the calendar quarter in which Sangamo received such payments from
Genentech. For clarity, such Genentech payments described in Section 9(a) of
this letter agreement shall not constitute Sublicensing Revenue for purposes of
the Agreement.

(e) Sangamo shall use Diligent Efforts (as defined in the Agreement) to promptly
bill and collect amounts due Sangamo pursuant to Sections 3.2, 3.3, 3.4 and 3.5
of the New Sangamo/Genentech Agreement.

(f) Any Custom Product Deliverables provided by Sangamo to Genentech under the
New Sangamo/Genentech Agreement shall count towards the [***], as set forth in
Section 6.2(b) of the Agreement. Sigma shall owe the payment(s) specified in
Section 6.2(b) of the Agreement if the Custom Product Deliverables provided by
Sangamo to Genentech under the New Sangamo/Genentech Agreement causes Sangamo to
exceed such maximum.

(g) Notwithstanding anything to the contrary herein, Sangamo shall retain one
hundred percent (100%) of all payments made to Sangamo under the Existing
Sangamo/Genentech Agreement.

10. Sangamo and Sigma further agree:

(a) For the avoidance of doubt, the Subject Matter (as defined in Section 4.3(a)
of the New Sangamo/Genentech Agreement) shall be deemed to be a “Sangamo
Improvement” pursuant to the Agreement, and any resulting patent or patent
application that claims such Subject Matter shall be deemed to be a “Sangamo
Patent” and included within “Sangamo Technology” pursuant to the Agreement.

(b) For the avoidance of doubt, the obligation of Sangamo to indemnify, defend
and hold Sigma harmless pursuant to Section 12.1(d) of the Agreement includes
obligations owed by Sangamo to Genentech pursuant to the Sangamo/Genentech
Agreements.

(c) Sangamo further agrees that, solely for the purposes of evaluating whether
Sangamo is in breach of its obligations under the Agreement and determining
Sangamo’s liability therefor, Sangamo’s obligation to perform the Research (as
defined in the New Sangamo/Genentech Agreement) for Genentech shall be deemed to
be a “collaborative service reasonably necessary for the performance by Sigma of
the Custom Projects,” as such phrase is used in Section 6.2 of the Agreement.

(d) Notwithstanding any provision of the Agreement to the contrary, Sangamo (and
not Sigma) shall be responsible for paying all fees, milestones, royalties and
other compensation owed to Third Parties pursuant to Third Party Licenses
identified in Exhibit B of the Agreement on account of the grant to Genentech of
the licenses set forth in the New Sangamo/Genentech Agreement, or the (ii) the
generation, development and/or commercialization of Licensed Products (as
defined in the New Sangamo/Genentech Agreement) by Genentech.

 

4.

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(e) Sangamo will promptly provide to Sigma a copy of all notices received by
Sangamo from Genentech pursuant to the New Sangamo/Genentech Agreement with
respect to the Additional Services to the extent such obligations involve the
performance of a custom service project in the Field for Genentech.

(f) Prior to providing any notice to Genentech under Section 2.1(b) of the New
Sangamo/Genentech Agreement with respect to the Additional Services, to the
extent such obligations involve the performance of a custom service project in
the Field for Genentech, Sangamo will first review such notice with Sigma and
consider any comments of Sigma in good faith.

11. As between Sangamo and Sigma, the following information is the Confidential
Information of Sangamo under the Agreement (whether or not so marked) and may
only be used by Sigma for the benefit of Genentech: (a) the New
Sangamo/Genentech Agreement, including the version attached to this letter
agreement as Exhibit A and any earlier drafts provided by Sangamo to Sigma;
(b) the Existing Sangamo/Genentech Agreement, a copy of which was provided by
Sangamo to Sigma; (c) any notices provided by Sangamo to Sigma under
Sections 10(e) or 10(f) of this letter agreement; and (d) any other Confidential
Information (as defined in the Sangamo/Genentech Agreements) of Genentech
provided by Sangamo to Sigma in connection with either of the Sangamo/Genentech
Agreements).

12. The Agreement is hereby amended to the extent necessary to implement the
provisions of this letter agreement. Sangamo and Sigma agree that Genentech is
an express third party beneficiary of (with the right to enforce) such
provisions (other than the provisions in Sections 9 and 10 of this letter
agreement), whether or not Sangamo shall have first undertaken the enforcement
thereof.

Any capitalized term used in this letter agreement that is not defined herein
shall have the meaning given to such term in the Agreement.

Please confirm Sigma’s acknowledgment and agreement by signing below.

Sincerely,

/s/ Edward Lanphier Edward Lanphier President and Chief Executive Officer

 

5.



--------------------------------------------------------------------------------

Acknowledged and Agreed:

Sigma-Aldrich Co.

 

By:   /s/ David A. Smoller   David A. Smoller, Ph.D.   President, Biotechnology
Business Unit

 

6.



--------------------------------------------------------------------------------

Exhibit A

New Sangamo/Genentech Agreement

(ATTACHED)

 

7.